Citation Nr: 9917940	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  98-09 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to restoration of a 10 percent disability rating 
for the post operative residuals of an osteoid osteoma of the 
left leg.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from March 1955 to February 
1959 and from January 1986 to November 1997.

This appeal arises from a rating decision of April 1998 from 
the Jackson, Mississippi, Regional Office (RO).

The issue certified to the Board of Veterans' Appeals (Board) 
was entitlement to an increased disability rating.  However, 
for the reasons set forth below, the issue to be decided is 
entitlement to restoration of the disability rating.  The 
veteran has not been provided with the laws and regulations 
governing restoration of disability ratings.  However, since 
a favorable decision is being rendered, the veteran will not 
be prejudiced by the Board rendering a decision in the first 
instance.


FINDING OF FACT

At the time the veteran entered on active duty in 1986, the 
10 percent disability rating for the post operative residuals 
of an osteoid osteoma of the left leg had been in effect for 
20 years.


CONCLUSION OF LAW

The criteria for restoration of the 10 percent disability 
rating for the post operative residuals of an osteoid osteoma 
of the left leg are met.   38 U.S.C.A. §§ 110, 5304(c) (West 
1991); 38 C.F.R. § 3.951 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The U.S. Court of Veterans Appeals (now U.S. Court of Appeals 
for Veterans Claims) (Court) has determined that the use of 
the statutory term "well grounded" should be confined to 
matters in which the evidence is dispositive.  However, in 
this case, the law is dispositive of the issue.  Therefore, 
it is not necessary to determine whether the claim is well 
grounded.  Sabonis v. Brown, 6 Vet.App. 426 (1994).

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes will not be reduced to less than such 
evaluation except upon a showing that such rating was based 
on fraud.  The 20-year period will be computed from the 
effective date of the evaluation to the effective date of 
reduction of the evaluation.  38 U.S.C.A. § 110 (West 1991); 
38 C.F.R. § 3.951 (1998).

Compensation pay on account of a persons own service shall 
not be paid to such person for any period for which such 
person receives active service pay.  38 U.S.C.A. § 5304(c) 
(West 1991).

A June 1966 Board decision granted service connection for an 
osteoid osteoma of the left fibula.  A September 1966 rating 
decision implemented the Board's decision.  A 10 percent 
disability rating was assigned, effective from October 7, 
1965.  

On January 8, 1986, the veteran entered on active duty.  
Consequently, his disability payments were stopped.  However, 
at the time he returned to active duty in 1986, the 10 
percent disability rating had been in effect for 20 years.  
Therefore, the 10 percent disability rating had become 
"protected."  38 U.S.C.A. § 110 (West 1991); 38 C.F.R. 
§ 3.951 (1998).  The provisions of 38 U.S.C.A. § 5304(c) 
(West 1991) only stipulate that a veteran cannot receive both 
active service pay and disability compensation.  It does not 
require that service connection for which compensation was 
being paid be terminated.  Accordingly, once the disability 
rating became protected, it in essence continued while the 
veteran was on active duty even though he was not entitled to 
compensation payments.  Therefore, following his discharge 
and resumption of the status of a veteran, the appellant 
again became entitled to the 10 percent disability rating.  
38 U.S.C.A. §§ 110, 5304(c) (West 1991); 38 C.F.R. § 3.951 
(1998). 

Based on the above, the 10 percent disability rating for the 
post operative residuals of an osteoid osteoma of the left 
leg is restored.  38 U.S.C.A. §§ 110, 5304(c) (West 1991); 
38 C.F.R. § 3.951 (1998). 


ORDER

The 10 percent disability rating for the post operative 
residuals of an osteoid osteoma of the left leg is restored, 
subject to the laws and regulations governing the 
disbursement of monetary benefits.  



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

